Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered March 6, 1996, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly declined to charge criminally negligent homicide (Penal Law § 125.10) as a lesser-included offense of manslaughter in the second degree (Penal Law § 125.15 [1]). Upon review of the record in the light most favorable to the defendant (see, People v Martin, 59 NY2d 704, 705), there was no reasonable view of the evidence which would support a finding that the defendant was unaware of the substantial and unjustifiable risk of death caused by his actions. He stabbed the victim twice. One wound was to the chest, just to the left of the victim’s left nipple. The blade went through a rib, punctured the lung, and caused a six-inch deep wound. The other stab was to the left armpit. The blade went through the left ancillary vein and caused a wound between four and one-half and five-inches deep (see, CPL 300.50 [1]; People v Randolph, 81 NY2d 868; cf., *559People v Glover, 57 NY2d 61). Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.